                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )          No. 4:19-CR-00165-DGK-1
                                                 )
RICHARD L. ALLEN,                                )
                                                 )
       Defendant.                                )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
             AND ACCEPTING DEFENDANT’S GUILTY PLEA

       On March 13, 2020, the Honorable Lajuana M. Counts, United States Magistrate Judge

for the Western District of Missouri, issued her Report and Recommendation (Doc. 29),

recommending that Defendant’s guilty plea be accepted and that Defendant be adjudged guilty of

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), as

charged in Count One of the Information.

       Neither party objected to the Report and Recommendation, and the time for doing so has

passed. 28 U.S.C. § 636(b)(1)(C); Local Rule 74.1(a)(2). In light of the evidence in the record

and the lack of objection from either party, the Court adopts the Report and Recommendation

and (1) accepts Defendant’s plea of guilty and (2) finds Defendant guilty of the charged crime in

Count One of the Information. Sentencing will be set by subsequent order of the Court.

       IT IS SO ORDERED.

Date: March 30, 2020                             /s/ Greg Kays
                                                 GREG KAYS, JUDGE
                                                 UNITED STATES DISTRICT COURT
